Citation Nr: 0701660	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
retropatellar pain syndrome.  



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1990 to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT  

The right retropatellar pain syndrome is manifested by pain 
and flexion to 120 degrees without limitation of extension. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right 
retropatellar pain syndrome have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in October 2001.  The notice included the 
type of evidence needed to substantiate the current claim for 
increase.  In the notice the veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was also told that he could submit evidence in 
his possession. The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the issue of the disability rating is at issue and the 
veteran already has notice of the rating criteria, there is 
no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim, and any deficiency as 
to VCAA compliance regarding notice of the degree is 
disability is harmless error. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO attempted to afford the veteran 
a current VA examination in August 2006, but he failed to 
report for such an examination.  Accordingly the Board's 
decision is based on the evidence of record, including the 
report of VA examination in October 2003.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Evidence

The service medical records show that the veteran was treated 
for right knee pain.  In a rating decision in December 1998, 
the RO granted service connection for right retropatellar 
pain syndrome and assigned a noncompensable rating. 

The current claim for increase was received in October 2001.  
And in the rating decision in December 2002, the RO increased 
the rating to 10 percent under Diagnostic Code 5260, which is 
now on appeal. 

Private medical records disclose that in March 2002 the 
veteran was evaluated for right knee pain.  The pertinent 
findings were crepitus and no instability.  An arthroscopic 
evaluation was recommended. 

VA records show that in January 2002 an MRI of the right knee 
was normal.  In May 2002, arthroscopic examination revealed a 
normal knee.  In October 2002, an X-ray of the right knee was 
normal. 

On VA examination in October 2003, the veteran complained of 
right knee pain.  It was noted that the veteran was wearing a 
brace.  Range of motion was flexion to 120 degrees and 
extension of 0 degrees.  There was effusion, but no 
ligamentous instability. 
Legal Basis 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of motion of the knee.  Under Diagnostic Code 
5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable rating, limitation of flexion to 45 
degrees warrants a 10 percent rating, and limitation of 
flexion to 30 degrees warrants a 20 percent rating. 

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable rating and 
limitation of extension of the knee to 10 degrees warrants a 
10 percent rating. 

Under the Rating Schedule the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion. 
38 C.F.R. § 4.71, Plate II.
Legal Analysis

The knee disability is currently rated as 10 percent 
disabling under Diagnostic Code 5260 (limitation of flexion). 

Under Diagnostic Code 5260, the criterion for the next higher 
rating, 20 percent, is flexion limited to 30 degrees.  

Based on the findings of the veteran's VA examination in 
October 2003, flexion was to 120 degrees.  Flexion of 120 
degrees does not more nearly approximate flexion to 30 
degrees, the criterion for next higher rating under 
Diagnostic Code 5260. 

A separate compensable rating may be assigned for limitation 
of extension under Diagnostic Code 5261.  The criterion for a 
10 percent rating is extension limited to 10 degrees.  Based 
on the findings of the veteran's VA examination in October 
2003, extension was normal or to 0 degrees, which does not 
more nearly approximate extension limited to 10 degrees, the 
criterion for a compensable rating under Diagnostic Code 
5261. 

Without evidence of flexion limited to 30 degrees or 
extension limited 10 degrees, the criterion for higher rating 
under Diagnostic Code 5260 or for a separate rating under 
Diagnostic Code 5261 have not been met.


ORDER

A rating higher than 10 percent for a right retropatellar 
pain syndrome is denied.  



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


